Citation Nr: 1600605	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).
 
2.  Entitlement to an initial compensable rating for nonproliferative diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Marine Corps from January 1966 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2008 rating decisions by the San Juan Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for nonproliferative diabetic retinopathy, effective August 2007, and denied service connection for PTSD, respectively.  

In a July 2014 decision, the Board denied an initial compensable disability rating for nonproliferative diabetic retinopathy and denied service connection for PTSD.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). 

In an Order dated in July 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision with respect to the denied issues and remanded those issues back to the Board for development as stipulated in the Joint Motion.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 decision, the Board denied entitlement to a compensable rating for nonproliferative diabetic retinopathy based on the evidence of record, which showed the disability to be asymptomatic.  The Board also denied entitlement to service connection for a psychiatric disability, to include PTSD, based primarily on the findings from a September 2013 VA examination, which determined that the Veteran does not have a diagnosis of PTSD and is not show to have a diagnosis of any other acquired psychiatric disability.

In the July 2015 Joint Motion endorsed by the Court, the parties agreed that remand was required because the Board erred by not ensuring that VA complied with its heightened duty to assist in reconstructing the Veteran's lost claims folder.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  Specifically, while VA attempted to reconstruct the Veteran's claims folder, many medical records and adjudicatory documents (including service treatment records (STRs), VA examination reports dated in February 2008 and October 2010, an August 2007, private treatment record from Dr. J which diagnosed PTSD, the Veteran's notice of disagreement and substantive appeal, and the statement of the case) remain missing, and there has been no formal finding of the unavailability of records, or other evidence to suggest that any further attempts to obtain copies of documents contained in the original claims folder would be futile.  Moreover, the Veteran was never provided with notice consistent with the heightened duty to assist, to include informing the Veteran that alternative forms of evidence, such as lay and buddy statements, could be submitted in lieu of missing service and other records.

On remand, the Veteran should be provided with notice consistent with the heightened duty to assist.  An attempt should be made to obtain copies of all outstanding STRs, VA medical records and examinations, and VA adjudicatory documents.  The Veteran should again be requested to provide an authorization form for release of all pertinent, outstanding private treatment records from Dr. J.  If the Veteran does not provide the necessary release, the AOJ should request that the Veteran obtain the records and provide them to VA. Thereafter, the AOJ should make a formal finding as to the unavailability of records in this matter.

In addition, the parties to the July 2015 Joint Motion also agreed that remand was required because the Board erred by not ensuring that VA complied with the duty to assist under the requirements of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c) by providing a medical opinion that was adequate for rating purposes for the PTSD issue.  Specifically, the September 2013 examination report relied on by the Board is inadequate because the examiner did not take into account the fact that the Veteran's STRs are missing, and did not consider the Veteran's in-service evaluations for depressed mood and passive aggressive features, as noted in the Board's September 2011 remand instructions.  Thus, on remand, a new VA psychiatric opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his attorney notice consistent with the heightened duty to assist in cases where the claims file has been lost.  Advise him of the status of his records and inform him that he should provide any such records in his possession.  Also inform him that he can submit alternate sources of information to support his claims.

2.  An attempt should be made to obtain copies of all outstanding STRs, VA medical records and examinations, and VA adjudicatory documents in connection with this appeal.  All efforts to obtain such must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.   Request the Veteran to provide an authorization form for release of all pertinent, outstanding private treatment records from Dr. J.  If he does not provide the necessary release, request the Veteran to obtain the records himself and provide them to VA. All attempts to procure these records should be documented for the record. 
 
4.  Thereafter, make a formal finding as to the unavailability of records in this matter and complete any steps required in such circumstances.  

5.  Thereafter, afford the Veteran a new VA psychiatric examination by a psychiatrist or psychologist to determine the presence and etiology of any psychiatric disability, to include PTSD, present during the appeal period.  The electronic claims file, to include a copy of this REMAND, should be made available to and reviewed by the examiner. 

Based on a review of the claims folder and examination of the Veteran, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has met each of the criteria for a diagnosis of PTSD (under either DSM-IV or DSM-V criteria), and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of the Veteran's service.  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should also address the Veteran's in-service evaluations for depressed mood and passive aggressive features and an August 2007 private treatment record from Dr. J which diagnosed PTSD.

6.  Undertake any other development that is deemed warranted.
 
7.  Then, readjudicate the issues of entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to a compensable rating for nonproliferative diabetic retinopathy.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


